Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  157437                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  TINA PARKMAN,                                                                                     Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                      Justices


  v                                                                SC: 157437
                                                                   COA: 335240
                                                                   Wayne CC: 14-013632-NF
  ENTERPRISE LEASING COMPANY OF
  DETROIT, LLC and DAVID GLENN, SR.,
            Defendants,
  and
  CITY OF DETROIT,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 28, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2018
           p0920
                                                                              Clerk